 OVERNITE TRANSPORTATION COMPANYOvernite Transportation Company and Freight Driv-ers and Helpers Local Union No. 557, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America. Case 5-CA-9399September 26, 1979DECISION AND ORDERBY MEMBERS PLNEI.LO, MURPHY, AND TRUESDALEOn June 21, 1979, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.I The General Counsel has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to crediblityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect Standard Dry Wall Products. Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951) We have carefullyexamined the record and find no basis for reversing his findings.In addition to his exceptions, the General Counsel filed with the Board amotion for a heanng de novo on the ground that the Administrative LawJudge was personally biased and prejudiced against dischargee Charles Hol-quist, and thus could not render an objective decision based on the recordherein. In this regard, the General Counsel refers, inter alia, to a statementmade by the Administrative Law Judge in his Decision suggesting that Hol-quist's testimony had been "doctored." In reaching our decision herein, weplace no reliance on this apparently gratuitous remark for which we find nofoundation in the record. We also disavow any implication of impropriety bycounsel for the General Counsel that may be contained in the AdministrativeLaw Judge's statement However, based on our careful examination of theentire record and the Administrative Law Judge's Decision, we find no suffi-cient basis for concluding that the Administrative Law Judge demonstrateda bias against Holquist in his analysis or discussion of the evidence. or in hiscredibility resolutions. Thus, we find Holquist's testimony to be incoherent.internally inconsistent, and largely contradicted on critical facts by the testi-mony of Union Organizer James Hahn. another witness for the GeneralCounsel, as well as by the testimony of Terminal Manager Bobby Eddins,whom the Administrative Law Judge specifically credited. Accordingly, wefind no grounds for reversing the Administrative Law Judge's findings.In support of his motion the General Counsel also alleges that a remark,which he asserts the Administrative Law Judge made off the record duringthe heanng. is further evidence of the Administrative Law Judge's bias. Wenote that the General Counsel did not raise this issue until after the Admin-istrative Law Judge had issued his Decision and the case was transferred tothe Board. In so doing, the General Counsel did not comply with the re-quirement of Sec. 102.37 of the Board's Rules and Regulations. The GeneralCounsel's attempt to raise this issue for the first time along with its excep-tions to the Board is untimely Powell Valles Electric Cooperative. 236 NLRB1040 (1978). In view of the foregoing, the General Counsel's motion ishereby denied.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.DECISIONSIAIEMEN.I OF IIe CASETHOMAS A. Ric((l, Administrative Law Judge: A hearingin this proceeding was held on October 26. 1978 and onMarch 14, 1979, in Baltimore. Maryland. on complaint ofthe General Counsel against Overnite Transportation Com-pany. here called Respondent or the Company. The com-plaint issued on May 24, 1978, on a charge filed on April24, 1978 by Freight Drivers and Helpers Local Union No.557, International Brotherhood of Teamsters. Chauffeurs,Warehousemen and Helpers of America. here called theUnion. The issue of the case is whether Respondent dis-charged one Charles Holquist, in violation of Section8(a)(3) of the Act. Briefs were filed by the General Counseland the Charging Party.Upon the entire record, and from m, observation of thewitnesses. I make the following:FINI)IN(S 01 FA(CTI1. HE BSINlSS OF RESPONDENIOvernite Transportation Company, a Virginia corpora-tion, is engaged in the operation of freight terminals in sev-eral States and in local and interstate transportation offreight by motor carrier. During the 12 months preceedingissuance of the complaint. a representative period, it hadgross revenues exceeding $50,000 from the interstate trans-portation of freight. I find that Respondent is an employerengaged in commerce within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDI find that the Union is a labor organization within themeaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICEA. The Question PresentedThis case presents no more than a straight question offact. Charles David Holquist. one of about 200 employeesat the Company's Elkridge terminal, was discharged onApril 5. 1978. Two weeks earlier, a company truck hadbeen damaged and management learned, 4 or 5 days beforethe discharge, the Holquist had done the damage whilemoving a truck from one parking place to another in theyard, or, while "jockeying" vehicles, a regular part of hisjob. Bobby Eddins, the terminal manager, told Holquist.when discharging him, the reason was because the em-245 NLRB No. 58423 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee had not reported the accident to management whenit happened, and thereby violated a fixed company rule.Holquist denied, both to Eddins at the time of the eventsand at the hearing 10 months later, that it was he who haddone the damage. All this happened while Teamsters UnionLocal No. 557 was trying to organize the employees at theterminal. Holquist was active in soliciting union cards: hedistributed leaflets and obtained a number of signed cards,about 10 or 15.The complaint alleges that the reason why Respondentdischarged Holquist was because of his union activity, andthat therefore it violated Section 8(a)(3) of the statute. Anunstated allegation, but a contention clearly advanced atthe hearing, is that management must have known Holquisthad not been responsible for the damage to the truck. As tothe necessary correlative and affirmative assertion thatmanagement had knowledge of Holquist's union activity,there is a separate allegation in the complaint. It is that 2days before the discharge the terminal manager saw Hol-quist engage in union activities; indeed that by so seeinghim do that Eddins engaged in illegal surveillance, andcommitted an independent violation of Section 8(a)( ).At first blush it would appear that the question is, didHolquist damage the truck or did he not: the testimony isconflicting. Actually, the more important question maybe-did the Company believe he did it, or did it have rea-sonable basis for so concluding. A second questions, alsoone of a pure fact, is whether it is true Eddins knew ofHolquist's personal participation in the prounion activities.The Respondent denies that commission of any unfairlabor practices.The EvidenceB. A Preliminary MatterAs in all complaint proceedings before the Board, afterthe charge was filed Board agents investigated the case.Also in the usual way the Respondent's representatives jus-tified the discharge as perfectly lawful, and in the processtold the investigators who had been involved and could talkabout the defense assertions. Among the names so fur-nished was that of Michael Hughes, another employee, whohad told the supervisors he saw Holquist do the damage,and had even signed a statement to that effect before thedischarge. Again in due course, the Board investigatorspoke to Hughes, as well, I assume, as to other possiblewitnesses. Hughes told the same story to the investigator,and gave two statements which were reduced to writing,one of them regularly signed. All this before the GeneralCounsel issued his complaint.At the hearing among the first persons the General Coun-sel called as witnesses-more importantly before callingHolquist-was Hughes, and then proceeded to cross-exam-ine him with the object of getting him to admit he was aliar. But Hughes, under oath, held firm. He said that duringthe night shift starting at 11 p.m. on Thursday, March 16,and ending at 7 a.m. the next morning, while both he andHolquist were working, he saw Holquist inadvertently backa truck, while parking it, too close to another one and dam-age the left door of the already parked one. While arguingwith the witness to make him change his testimony, theGeneral Counsel made frequent reference to the man's twoearlier statements. In the second one, Hughes made achange, saying, in contrast to his first statement, that he didnot actually see Holquist get out of the truck cab after thecollision between the two vehicles. Still from the witnessstand, Hughes explained this partial retraction as his reac-tion to intimidating acts towards him by other employeesresulting from his havng snitched on a fellow employee. Bethat as it may. and the evidence about quarrels and phys-ical misconduct among employees is vague and unreliablethe fact is Hughes never deviated from his clear testimonyabout who damaged that truck that day.All this about the witness' prior statements appears in thetranscript of testimony as selective comments by the Gen-eral Counsel as he held them in his hands while talkingduring the hearing. He did not himself offer to put theminto evidence. This means, of course, that it was not a mat-ter of confronting a witness with prior inconsistent state-ments, which sometimes happens. In short, this was theprosecutor, before presenting his own affirmative proof insupport of the allegations in his complaint. calling an ordi-nary employee he thought was going to testify in support ofa defense assertion, for the purpose of destroying him.The Respondent objected to the General Counsel's lead-ing questions, to this entire method of proceeding: I sus-tained the objections. Asked on what basis he could justifysuch opening cross-examination of Hughes, the GeneralCounsel said it was because "this man was presented by thecompany in the investigation," and then cited Section 611for authority. Rule 61 I(c) of the new Federal Rules of Evi-dence provides as follows: "Leading questions. Leadingquestions should not be used on the direct examination of awitness except as may be necessary to develop his testi-mony. Ordinarily leading questions should be permitted oncross-examination. When a party calls a hostile witness, anadverse party, or a witness idenitified with an adverse party,interrogation may be by leading questions."If the General Counsel's postion is correct, it means hecan call for cross-examination each and every person heknows a respondent may conceivably later offer as a de-fense witness. Restated, what the contention amounts to isthat when a Board investigator learns of any person whoseversion of events may be adverse to an intended complaint,and it does not really matter whether he gets the name fromthe prospective respondent or anywhere else, that person isto be deemed "hostile," or management, or "an adverseparty." One argument at least is not made; there is not, andthere could hardly be, a claim of surprise in this instance.If a person does not fall within the coverage of Section6(11), he remains just another witness said by the GeneralCounsel to tell the truth about what happened. The Gen-eral Counsel's statement on the record in this case that hewas not vouching for his [Hughes'] credibility, will not do.The unspoken, and necessary implication arising from thefact he called the witness is that he wants him to be be-lieved. How may General Counsel briefs have I read thatsingle out only the words spoken by his witnesses as Gospeltruth. totally ignoring what anybody else swore to. TheGeneral Counsel is not only in the inescapable posture ofvouching for his own man, but he has to live with whatevercomes out of his mouth, no matter where the chips than424 OVERNITE TRANSPORTATION COMPANYfall. I do not think the Union in this case, as the ChargingParty, stands in any different position.It is a fact the truck in question was damaged. to whatextent may be a question. The General Counsel's witnessesbelittled it, while Eddins, for the Company, said it cost $300to repair. And the testimony by company officers that fail-ure by an employee who causes any such damage to a vehi-cle in the yard to report the fact to management is cause fordismissal, is uncontradicted. It was also shown, from com-pany records, that other employees who had violated thisrule were in fact dismissed. Indeed, one or two from thisvery terminal. Only two witnesses spoke about the acci-dent-Holquist, who said he did not do it, and Hughes.who said he saw Holquist do it. Both were the GeneralCounsel's witnesses. I credit Hughes.Trucks loaded with freight keep arriving at this terminaland are backed to numbered unloading docks. When emp-tied they are moved to the parking areas, also numberedplaces. With the scheduled flow of work, trucks are thenmoved from parking areas to appopriate docks for loadingand when ready are driven away to make deliveries. Theyard employees, as distinguished from the drivers, includedockmen, who load and unload the trucks, and others whomove the trucks from place to place all over the large termi-nal. The shifts worked by Holquist and Hughes overlappedover midnight. From the moment the day shift of Fridayends in late afternoon no one works in this terminal untilthe following Sunday evening.Hughes said he saw Holquist do the damage at aboutmidnight during the Thursday night to Friday morningshift on March 16, at parking lot number 69. He said Hol-quist was backing an empty trailer to park it and hit theother truck as he did so. Holquist said he first noticed thedamage early Monday morning, during his Sunday night toMonday morning shift, and that it was then parked at load-ing dock number 39. He reported the damage but dis-claimed responsibility.A number of arguments are advanced as supporting aninference that Hughes could not be telling the truth. If thedamage was done at midnight Thursday. how come nobodynoticed it until Monday morning? There is some confusionin testimony as just where the damaged truck was first seen.Cross and Chappell, both management agents, indicated bytheir testimony that they first learned of it Monday morn-ing. Loading dock number 29 is ordinarily used to load upfor shipments to Andrews Airforce Base, and an entirelydifferent kind of tractor trailer is used for those runs. Howexplain the presence of the damaged truck there at all? Ifthe truck was moved from 60 to 39. is it not more likely theunknown driver who moved it did the damage? One witnesstestified the damaged truck was in "jackknife" position atnumber 39, i.e., not in straight, parallel alignment withthose next to it, and even that there was glass on the groundnearby.That all these facts raise a doubt as to just where thedamage was done, or just where the truck was standing onthat special Thursday night, is true. But then, was thereever a statement of fact as to which some question couldnot be raised? Even the measured passage of time has beenshown to be short of an absolute. To offset this issue ofprobability so raised by the prosecution, Respondent calledBernard Chappell. the operations manager. lie talked froma large bundle of records in his hands. documents detailingall the loading and unloading of trucks during the daysinvolved, and deliveries made. With repetitive referrals tothem, he attempted to prove it was logical to conclude thedamaged truck must have been in parking lot number 69Thursday night, and moved to dock number 39 after theweek end. There would be no value in repeating here all thequotations he gave from the records. because by the timeChappell was through he candidly admitted he did notknow as fact where that truck was at any time before thedamage was reported at dock number 39. His testimony isriddled with comments such as "it follows" such and suchmust have been true, in "normal circumstances" this wouldbe so, "I would assume" such and such.' All this amounts tois Chappell did not know where that truck was at any par-ticular hour.As is always true where the parties dispute somebody'sdirect testimony, there are related facts cutting both wayson the question of credibility. The General Counsel showedThursday night was a rainy one with some snow, and withlow visibility. He says Hughes could not possibly have seenHolquist's face at such a distance. But it is also true thewhole terminal is always greatly illuminated throughout thenight, with powerful lights everywhere. With so many peo-ple working all night. constantly moving trucks and trailersall over the place, it had to be good vision everywhere.Next: Hughes hoped himself to progress to the job of jock-eying, like Holquist. and even practiced on his own time.driving trucks around the yard. Does it follow, as the Gen-eral Counsel hints, he made up the story to get rid of thecompetition? But nothing can change the fact it was Hol-quist who was doing the jockeying that night, and thereforepresumptively the man who moved the truck when it wasdamaged. Again, Hughes changed his story a little in hissecond statement to the investigator. now saying he did notsee Holquist get out of the truck cab. Does this alone makehim a liar altogether? I think, as well, his explanation isperfectly plausible that he had been intimidated. or fearedreprisal for having turned to management against a fellowemployee. I do not know that it happened here, but suchreaction by other employees in like circumstances is notunknown. Hughes also said that because he did do somepractice jockeying. he might have himself been blamed.On this total record I see no sufficient reason for rejectingHughes' clear and direct testimony.We come to the affirmative burden of proof requisite forsupporting the complaint. Can it be said Eddins dischargedHolquist because he favored the Union? Insofar as Eddinswas conerned, it did not really matter whether he couldprove to anybody else that Holquist was guilty. He did notsee the accident, and therefore could not "know" in anyphilosophical sense. Hughes told him and he had no reasonFrom Chappell's record testimony:Q. Your forms don't tell us anything about how 44506 got to he at 39door Sunday evening when ou saw the damage and Holquist old ouit was damaged?A. No, they don't.Q. Now. ou assumed and I think that is your testimon'y that itwas taken over to the padA Yes, sir.425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot to believe him. Despite all the tangential argumentsmade, there is no substantial ground for holding Eddinsshould not have believed Hughes.But employers have been known to use even admittedmisconduct by an employee as a pretense to cloak illegalmotivation when discharging a man. This brings us to thissecond part of the case.At about 8:30 on the morning of April 3, James Hahn,the Teamsters organizer, was distributing union literatureat the employee entrance to the terminal, near where theemployees park their cars. Hahn was standing on the com-pany side of the road. Holquist drove out on his way homeand stopped on the other side of the street. Hahn walkedacross the road to him and Holquist handed him somesigned union authorization cards. Hahn also said that Hol-quist was accompanied by his brother Odel, and even by athird employee Chappell, and that as he, Hahn, was beinghanded the cards, "one of the Holquists-I don't know if itwas David or Odel- ..said, ...there is Bob Eddins.sitting up on top of the hill in his car." Whereupon Hahnthen told the men "no use in making a big scene out of thisor stretching it out. Why don't you fellows go get a cup ofcoffee?" This is the testimony of Hahn, who testified thefirst day of the hearing. It must be clearly understood, andit is that Holquist, with his brother, stopped his car on theside of the street opposite the Company property, that theTeamsters agent went to him there, that when Holquisthanded over the union cards somebody thought he sawEddins "up the hill." that Hahn immediately told them toget out of sight, and that right away they did so- Holquist.his brother, and whoever else may have been in the car withthem.One could read this testimony as showing that Hahn didnot want to risk the manager recognizing Holquist as anemployee having anything to do with him. For the least, itproves Hahn did not want Eddins to get any impressionHolquist was participating in the distribution of union lit-erature at the employee entrance, on the company side ofthe street.Eddins' testimony is that he was told that morning some-body was giving out union material on company propertyand that he therefore got into his car to go there and see.He reached the employee gate and saw Hahn, who said hewas off the company property. This is all that was saidbetween the two, even according to Hahn. Eddins said herecognized no one except Hahn that day. Considering thetestimony of all three men- Hahn, Eddins, and HolquistI believe Eddins.At the end of the first day there was a four and a halfmonth recess in the hearing, by agreement of all parties.Holquist was the first witness after the recess and after, ofcourse, Hahn's testimony had been fully digested by theprosecution side. His total study, enlarging upon and inmost critical part conflicting with that of Hahn, only servesto discredit Holquist completely. He said he was alone inhis car when he arrived at the other side of the road thatmorning, that he parked his car, walked over to the otherside, and for 10 minutes helped Hahn distribute union lit-erature. He added that it was after this 10 minutes that hisbrother and Chappell arrived, each in a separate car. ButHahn spoke of only one car with both brothers in it and ofeverybody being on the opposite side of the road at alltimes. If Holquist had been at all active in union literaturedistribution at that moment, while, as the witnesses con-tended, Eddins was "surveilling" things, surely the Team-sters organizer would have said so. Holquist's testimonycontinues that after his brother and Chappell had also spentabout 5 minutes with him and Hahn on the company sideof the street, "Mr. Hahn ... turned his head and looked upthere ... and said ... there is a car up there looking downon us." Can this be reconciled with Hahn's clear statementthat one or the other of the Holquists first noticed the carup the hill? And finally, Holquist said he was there at theentrance of the plant engaging in protected union activity --"half an hour" before anyone looked up the hill and recog-nized Eddins' car. Hahn's testimony, given 4 months ear-lier, clearly put Holquist there no more than a minute ortwo. There can be no question but that Holquist's testi-mony was doctored in the interval. I do not believe him.Asked about how far away was Eddins parked whenlooking down the hill, when the men were told to leave,Hahn first avoided answering. In the end he said it was"300 yards." I am reminded, these days, of a football field,100 yards long. If a spectator in the cheap seats, behind oneof the goal posts, knows who scored the touchdown at theother end, it is only because the runner carries a very largenumber on his back. What are the chances this spectatorcould recognize anyone of the players with out numbersfrom a distance three times the length of a football field?Very little. The burden upon the General Counsel to provethe necessary element of knowledge in this case is not "verylittle.' This record does not suffice of prove Eddins saw Hol-quist in the company of Hahn that morning. A final tidbit:the Teamsters agent signed two prehearing investigation af-fidavits. In neither is there mention of his having seenEddins' car parked at the top of the hill.CO(N(LtSIoNs o L.AWI find that the evidence in totality falls short of provingthe essential allegations of the complaint. It is an inferencecase; there is no direct proof of illegal motivation in thedischarge. It is a fact a truck was damaged: it is a factHughes told management he saw Holquist do the damage;it is a fact Eddins told the man this was the basic reason forthe dismissal and it is a fact others were discharged for thesame reason. And, there is no evidence the Respondent hadreason to believe Holquist was a union protagonist.As explained above, there are always questions that canbe asked. Hughes' written statement attesting to his havingseen Holquist do the damage is dated March 29, but theman was discharged on April 5. Why did the Companywait so long to release him? A brief by the Respondentmight have explained this seeming puzzle, but there wasnone. When asked, at the first day of the hearing, why thedischarge, Eddins listed a number of reasons, includingboth this incident and Holquist's bad record of many repri-mands for past errors on the job. At the later hearing datehe went out of his way to specify the real reason was theunreported damage. It is argued that this shifting of posi-tion proves Eddins was hiding an illegal motive. Therecould as well be another explanation. When a man is dis-missed for a dischargeable offense, I think it not unnatural426 OVERNITE TRANSPORTATION COMPANYfor his employer to remind him that for some time he hadnot been a very desirable employee anyway,. even if hisprior derelictions fell short of justifying release. That thiscould have been what Eddins was doing when telling Hol-quist he was through is indicated by three company recordsof dismissals for failure to report damages in the case ofHelms, Grayson, and Griffin. The records of each of thesemen show he was dismissed both for not reporting an acci-dent and for other reprimandable offenses. And finally.there is no direct proof of any kind on this record, of anti-union animus on the part of the Respondent. Doubts do nottake the place of affirmative proof to support a complaint.Unfair labor practices must be established b substantialaffirmative evidence on the record as a whole.. L. R. B. v.Glenn Raven Silk Mills. Inc.. 203 F.2d 949 (4th Cir. 1953).ORDER'I IS HEREBY RI('OMMENi)DED that the complaint be, and ithereby is dismissed.2 In the event no exceptions are filed as provided bs Seclion 102 46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall, as prosided n Section102.48 of the Rules and Regulations, he adopted bh the Board and becomeits findings, conclusions, and Order, and all objections thereto shall hedeemed waived for all purposes427